57 F.3d 1069NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Darlene BAKER, Plaintiff-Appellant,v.DETROIT RIVERVIEW HOSPITAL and Detroit Macomb HospitalCorporation, Defendant-Appellee.
No. 93-2426.
United States Court of Appeals, Sixth Circuit.
June 1, 1995.

Before:  BROWN, KENNEDY and Norris; Circuit Judges.
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiff, Darlene Baker, appeals from the order of the district court granting summary judgment to defendants in her lawsuit which contended that she was wrongfully discharged by her employer.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment to defendants.


3
As the reasons why judgment should be entered for defendants have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning set out by the district court in its discussion of the union's duty of fair representation, found in its memorandum opinion and order dated October 5, 1993.  In affirming, we do not rely upon the district court's determination that the prior NLRB decision had a preclusive effect upon the subsequent proceedings.